              Case 3:20-cv-06137-WHA Document 38 Filed 11/19/20 Page 1 of 3




 1   MONEEN NASMITH (NY Bar # 4427704)              THOMAS S. WALDO (AK Bar # 9007047)
     [Admitted Pro Hac Vice]                        [Admitted Pro Hac Vice]
 2   Earthjustice                                   OLIVIA GLASSCOCK (AK Bar # 1809072)
     48 Wall Street, 15th Floor                     [Admitted Pro Hac Vice]
 3   New York, NY 10005                             Earthjustice
     (212) 845-7384                                 325 4th Street
 4   mnasmith@earthjustice.org                      Juneau, AK 99801
                                                    (907) 500-7123 / (907) 500-7134
 5   KRISTEN L. BOYLES (CA Bar # 158450)            twaldo@earthjustice.org
     Earthjustice                                   oglasscock@earthjustice.org
 6   810 Third Avenue, Suite 610
     Seattle, WA 98104                              Attorneys for Plaintiffs
 7   (206) 343-7340
     kboyles@earthjustice.org                       NATHAN MATTHEWS (CA Bar # 264248)
 8                                                  Sierra Club
     GUSSIE LORD (DC Bar # 1009826)                 2101 Webster Street, Suite 1300
 9   [Admitted Pro Hac Vice]                        Oakland, CA 94612
     Earthjustice                                   (415) 977-5695
10   633 17th Street, Suite 1600                    nathan.matthews@sierraclub.org
     Denver, CO 80202
11                                                  Local Counsel and Attorney for Sierra Club
     (720) 402-3764
12   glord@earthjustice.org

13
14
                                 UNITED STATES DISTRICT COURT
15
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17
     In re:                                         Case No. 3:20-cv-04636-WHA
18                                                  Case No. 3:20-cv-04869-WHA
     CLEAN WATER ACT RULEMAKING                     Case No. 3:20-cv-06137-WHA
19
                                                    (Consolidated)
20
     This document relates to:                      PLAINTIFFS’ STATEMENT OF
21                                                  NONOPPOSITION TO MOTION TO
     Case No. 3:20-cv-06137-WHA                     INTERVENE BY AMERICAN
22                                                  PETROLEUM INSTITUTE AND
                                                    INTERSTATE NATURAL GAS
23                                                  ASSOCIATION OF AMERICA

24                                                  Hearing: December 3, 2020 at 8:00 a.m.

25
26
27
28

                                                1
         PLAINTIFFS’ STATEMENT OF NONOPPOSITION TO MOTION TO INTERVENE (3:20-cv-06137-WHA)
              Case 3:20-cv-06137-WHA Document 38 Filed 11/19/20 Page 2 of 3




 1          Please take notice that pursuant to Civ. L.R. 7-3(b), Plaintiffs Suquamish Tribe, Pyramid
 2   Lake Paiute Tribe, Orutsararmiut Native Council, Columbia Riverkeeper, and Sierra Club hereby
 3   file this Statement of Nonopposition to the motion to intervene filed by American Petroleum
 4   Institute and Interstate Natural Gas Association of America at Dkt. 32 in case 3:20-cv-06137.
 5
 6   DATED: November 19, 2020                    Respectfully submitted,
 7
 8                                               /s/ Moneen Nasmith
                                                 MONEEN NASMITH (NY Bar # 4427704)
 9                                               [Admitted Pro Hac Vice]
                                                 Earthjustice
10                                               48 Wall Street, 15th Floor
                                                 New York, NY 10005
11                                               (212) 845-7384
                                                 mnasmith@earthjustice.org
12
                                                 KRISTEN L. BOYLES (CA Bar #158450)
13                                               Earthjustice
                                                 810 Third Avenue, Suite 610
14                                               Seattle, WA 98104
                                                 (206) 343-7340
15                                               kboyles@earthjustice.org

16                                               GUSSIE LORD (DC Bar # 1009826)
                                                 [Admitted Pro Hac Vice]
17                                               Earthjustice
                                                 633 17th Street, Suite 1600
18                                               Denver, CO 80202
                                                 (720) 402-3764
19                                               glord@earthjustice.org

20                                               THOMAS S. WALDO (AK Bar # 9007047)
                                                 [Admitted Pro Hac Vice]
21                                               OLIVIA GLASSCOCK (AK Bar # 1809072)
                                                 [Admitted Pro Hac Vice]
22                                               Earthjustice
                                                 325 4th Street
23                                               Juneau, AK 99801
                                                 (907) 500-7123 / (907) 500-7134
24                                               twaldo@earthjustice.org
                                                 oglasscock@earthjustice.org
25
                                                 Attorneys for Plaintiffs
26
                                                 NATHAN MATTHEWS (CA Bar #264248)
27                                               Sierra Club
                                                 2101 Webster Street, Suite 1300
28                                               Oakland, CA 94612

                                                      2
         PLAINTIFFS’ STATEMENT OF NONOPPOSITION TO MOTION TO INTERVENE (3:20-cv-06137-WHA)
         Case 3:20-cv-06137-WHA Document 38 Filed 11/19/20 Page 3 of 3




 1                                      (415) 977-5695
                                        nathan.matthews@sierraclub.org
 2
                                        Local Counsel and Attorney for Sierra Club
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
     PLAINTIFFS’ STATEMENT OF NONOPPOSITION TO MOTION TO INTERVENE (3:20-cv-06137-WHA)
